Citation Nr: 1228373	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Whether injuries to the shoulders, low back, clavicle and head incurred in a motorcycle accident in January 1984 were incurred in the line of duty and not due to willful misconduct.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1977 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 line of duty determination and an August 2008 rating decision of the San Diego, California Department of Veterans Affairs (VA) regional office (RO).  

Although the August 2008 RO denial was for service connection for a compression fracture of L3, a left clavicle fracture, a bilateral shoulder disability, and multiple head trauma, the Board has recharacterized the issue as noted on the title page because the Veteran is essentially contesting the July 2008 line of duty determination.

The issue on appeal is REMANDED to the VAMC via the Appeals Management Center (AMC) in Washington, DC.   


REMAND

A review of the claims file reveals that the Veteran was involved in a motorcycle accident in service in January 1984 in which he incurred several injuries, including a compression fracture of T7-T8, a fracture of L3, and a fracture of the left clavicle.  He was taken to Palomar Memorial Hospital.  According to the Palomar hospital report, the Veteran went over an approximately 60 foot embankment travelling at approximately 40 miles an hour.  He was unconscious for an unspecified and unknown period of time before he was able to walk back up the embankment and get help.  The Veteran described himself as a social drinker.  His blood alcohol level was reported to be 0.082.  It was noted in a Medical Board report later in January 1984 that the Veteran had consumed 6-8 drinks prior to the accident and that his line of duty/misconduct status was unknown pending an Investigative Report.  No service line of duty report is of record.  An attempt in June 2008 to obtain the Police Report from the Department of California Highway Patrol was unsuccessful.
According to a July 2008 RO line of duty determination, the injuries sustained by the Veteran on active duty did not occur in the line of duty because the Veteran's willingness to drink and ride a motorcycle is evidence of willful and persistent misconduct as defined in 38 C.F.R. § 3.1(n) (2011).

A veteran cannot receive VA compensation benefits for a disability that is the result of willful misconduct or the abuse of alcohol or drugs.  38 U.S.C. § 1131 (West 2002); 38 C.F.R. §§ 3.1(m), (n), 3.301(a)-(b), (c)(2), (d) (2011).  Alcohol abuse is defined as "the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability or death to the user."  38 C.F.R. § 3.301(d).  Furthermore, "[a]n injury or disease incurred during ... service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed."  38 C.F.R. § 3.301(d).  The Board finds that there is no opinion on file on whether the Veteran's alcohol use prior to his accident was "excessive."

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran will be requested to provide any additional evidence that he deems relevant with respect to the issue on appeal.  Any evidence submitted by the Veteran will be associated with the claims file.

2.  The Veteran's personnel records will be associated with the claims file.

3.  After the above development has been completed, a medical opinion will be requested from an appropriately qualified physician, after review of the claims file, on whether the Veteran's use of alcohol on the day of the accident was excessive.  A reasoned explanation for the opinion provided, with reference to the evidence of record, must accompany the opinion.   

4.  Thereafter, if necessary, any additional development deemed appropriate will be accomplished.  The Veteran's claim for whether injuries to the shoulders, low back, clavicle and head due to a motorcycle accident in January 1984 were incurred in the line of duty and not due to willful misconduct will then be readjudicated.  If the claim continues to be denied, the Veteran and his representative will be sent a Supplemental Statement of the Case and given time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

